--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LINEAR TECHNOLOGY CORPORATION
 
ROBERT H. SWANSON, JR.
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Robert H. Swanson, Jr. Second Amended and Restated Employment Agreement
(the “Agreement”) is entered into as of November 5, 2008 (the “Effective Date”)
by and between Linear Technology Corporation (the “Company”) and Robert H.
Swanson, Jr. (“Executive”).
 
WHEREAS, Executive and the Company executed the Robert H. Swanson, Jr.
Employment Agreement in January 2002 (the “Initial Employment Agreement”);
 
WHEREAS, Executive has since resigned from his employment as Chief Executive
Officer of the Company, but at the request of the Board of Directors of the
Company (the “Board”) pursuant to Section 3(f) of the Initial Employment
Agreement, has agreed to remain Executive Chairman of the Board;
 
WHEREAS, Executive and the Company executed the Robert H. Swanson, Jr. Amended
and Restated Employment Agreement on October 18, 2005 (the “Amended Employment
Agreement”); and
 
WHEREAS, Executive and the Company desire to revise the Amended Employment
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (as it has been and may be amended
from time to time) and the final regulations and any guidance promulgated
thereunder (together, “Section 409A”).
 
NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:
 
1. Duties and Scope of Employment.
 
(a) Positions; Agreement Commencement Date; Duties.  Following the Effective
Date, Executive shall continue to serve as Executive Chairman of the Board,
reporting to the Board.  The period of Executive’s employment hereunder is
referred to herein as the “Employment Term.”  During the Employment Term,
Executive shall render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as shall reasonably be assigned to him by the Board.
 
(b) Obligations.  During the Employment Term, Executive shall devote his
business efforts and time to the Company two to three days per week.  Executive
agrees, during the Employment Term, not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the approval of the Board that would result in a conflict
of interest with the Company’s business.
 

--------------------------------------------------------------------------------


2. At-Will Employment.  Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will”
employment.  Subject to the Company’s obligation to provide severance benefits
as specified herein, Executive and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive.
 
3. Compensation.
 
(a) Base Salary.  While employed by the Company, the Company shall pay the
Executive as compensation for his services $425,000 (the “Base Salary”), divided
by 365, and multiplied by each full day of service he performs as Executive
Chairman of the Board.  Such salary shall be paid periodically in accordance
with normal Company payroll practices and subject to the usual, required
withholding.  Executive’s Base Salary shall be reviewed annually by the
Compensation Committee of the Board (the “Committee”) for possible adjustments
in light of Executive’s performance and competitive data.
 
(b) Bonuses.  Executive shall be eligible to earn a bonus under the Company’s
1996 Senior Executive Bonus Plan as specified by the Committee and will also be
eligible to participate in the Key Employee Incentive Bonus Plan or any
successor bonus plans to such plans (collectively, the “Bonus
Plans”).  Executive’s target bonus (the “Target Bonus”) for any six-month period
will be his target bonus for the previous six-month period increased or
decreased by the same percentage the total bonus pool for the Bonus Plans for
the six-month period in question increased or decreased compared to the previous
six-month period.  By way of example only, if Executive’s Target Bonus for the
first six-month period of a particular year is $1,000,000 and the total bonus
pool for the Bonus Plans for the second six-month period of such year increases
by 10% over the total bonus pool for the Bonus Plans for the first six-month
period of such year, then Executive’s Target Bonus for second six-month period
would be $1,100,000.  Executive’s actual bonus for any particular period will
equal the actual bonus to which he would have otherwise been entitled for such
period divided by 365, and multiplied by each full day of service he performs
for the Company as Executive Chairman of the Board during such period, or
alternatively in such lesser amount as the Committee deems appropriate, but in
no event more than 50% of the Target Bonus for any relevant period.  Any such
bonus will be paid promptly following the determination of whether and to what
extent that it has been earned, but in no event after the later of (i) March 15
of the calendar year following the calendar year in which such determination is
made and no longer subject to a substantial risk of forfeiture, or (ii) two and
one-half months following the end of the fiscal year of the Company in which
such determination is made and no longer subject to a substantial risk of
forfeiture.
 
(c) Benefits.  During the Employment Term, Executive shall be eligible to
participate in the employee benefit plans maintained by the Company that are
applicable to other senior management to the full extent provided for under
those plans, including health and other welfare plan participation, use of the
Company airplane and pilot(s) as set forth in Section 3(d) hereof, office space
and secretary, but excluding participation in any Company employee stock
purchase plan intended to qualify under Section 423 of the Code, and any Company
401(k) plan and any benefits and perquisites where continuing Executive’s
participation would be either (i) contrary to statute or regulation, or
(ii) highly impractical.
 

--------------------------------------------------------------------------------


(d) Use of Company Airplane.  During the Employment Term, Executive shall be
permitted to use, for personal purposes, the Company airplane and pilot(s), for
up to 35% of the available flight time in any year; provided, however, that such
use shall be subject to the Company’s reasonable policies and airplane usage
requirements.  Executive shall be fully grossed-up for any imputed taxable
income recognized by virtue of such use so that the net effect to Executive is
the same as if there was no imputed income.  Executive will receive such
payments no later than the end of the calendar year following the calendar year
in which Executive remits the applicable taxes to the relevant tax authorities.
 
(e) Severance Prior to a Change of Control.
 
(i) Voluntary Termination for Good Reason; Involuntary Termination Other Than
for Cause.  If, prior to a Change of Control (as defined herein), Executive’s
tenure as Executive Chairman of the Board, terminates due to (i) a voluntary
termination for “Good Reason” (as defined herein) where the grounds for the Good
Reason are not cured by the Company within 30 days following receipt of written
notice specifying the grounds from Executive, or (ii) an involuntary termination
by the Company other than for “Cause” (as defined herein), then, subject to
Section 5, Executive executing and not revoking a standard form of mutual
release of claims with the Company and not breaching the terms of Section 12
hereof, (i) all of Executive’s Company stock options (together with other rights
to purchase or receive Company common stock) and restricted stock (including
restricted stock units and similar awards) shall immediately accelerate vesting
as to 100% of the then unvested amount of such award; (ii) Executive shall
receive continued payments of severance pay for 12 months following the date of
such termination at a rate equal to (A) Executive’s annual Base Salary rate as
in effect on the date of such termination, plus (B) two times the average of his
Target Bonus for the four six-month bonus periods prior to the date of such
termination (which amount related to the average Target Bonus will be payable in
equal installments over such 12-month period), in each case, as if Executive had
performed services as Executive Chairman of the Board on a full-time basis with
no limitation on the amount of his actual compensation (e.g., Executive’s bonus
would not be limited to 50% of his Target Bonus for any particular period)),
less applicable withholding and payable in accordance with the Company’s
standard payroll practices (the “Severance Payment”); (iii) the Company shall
reimburse Executive for premiums paid for continued health and dental benefits
for Executive and his covered dependents for the lesser of (A) 18 months from
the date of Executive’s termination of employment, payable when such premiums
are due (provided Executive validly elects to continue coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or (B)  the date upon
which Executive and his covered dependents are covered by similar plans of
Executive’s new employer (the “COBRA Coverage”).
 
For purposes of this Agreement, “Cause” shall mean (i) an act of personal
dishonesty taken by Executive in connection with his responsibilities hereunder
and intended to result in substantial personal enrichment of Executive;
(ii) Executive being convicted of, or plea of nolo contendere to, a felony;
(iii) a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; and (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
duties, continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part.
 

--------------------------------------------------------------------------------


For purposes of this Agreement, “Good Reason” means, without Executive’s express
consent, (i) a material reduction of Executive’s duties, title, authority or
responsibilities, relative to Executive’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Executive of such reduced duties, title, authority or
responsibilities; (ii) a material reduction, of the facilities and perquisites
(including office space and location) available to Executive immediately prior
to such reduction, other than a reduction generally applicable to all senior
management of the Company; (iii) a reduction by the Company in the Base Salary
of Executive as in effect immediately prior to such reduction; (iv) a material
reduction by the Company in the aggregate level of employee benefits, including
Target Bonuses, to which Executive was entitled immediately prior to such
reduction with the result that Executive’s aggregate benefits package is
materially reduced (other than a reduction that generally applies to Company
employees); (v) the relocation of Executive to a facility or a location more
than 35 miles from Executive’s then present location); or (vi) any act or set of
facts or circumstances which would, under California case law or statute
constitute a constructive termination of Executive; provided, however, that
Executive agrees that Executive’s transition from Chief Executive Officer and
Chairman of the Board to Chairman pursuant to Section 3(f) of the Initial
Employment Agreement and the related reductions in pay, responsibilities and the
like did not constitute Good Reason.
 
Executive shall not be required to mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that the Executive may receive from any other source;
provided, however, that if Executive receives severance benefits hereunder, he
expressly waives the right to receive severance benefits under any other
severance plan or policy of the Company.
 
(ii) Voluntary Termination Other than for Good Reason; Involuntary Termination
for Cause.  Except as provided otherwise in Sections 3(g) hereof, in the event
Executive terminates his employment voluntarily other than for Good Reason or is
involuntarily terminated by the Company for Cause, then all vesting of
Executive’s stock options (together with other rights to purchase or receive
Company common stock) and restricted stock (including restricted stock units and
similar awards) shall terminate immediately and all payments of compensation by
the Company to Executive hereunder shall immediately terminate (except as to
amounts already earned).
 
(f) Change of Control Benefits.  In the event of a “Change of Control” (as
defined herein), Executive shall receive the benefits specified in Section
3(e)(i) above (including 100% vesting acceleration); provided that the Severance
Payment shall be payable in a lump-sum within five days following the Change of
Control and the COBRA Coverage shall be extended to Executive upon any
subsequent termination of his employment, whether or not for Cause or Good
Reason, subject to Section 5.  In the event Executive’s tenure as Executive
Chairman of the Board terminates following a Change of Control, for any or no
reason, including pursuant to Section 3(g) hereof, Executive shall not be
entitled to any additional compensation (excepts as to amounts already earned
and payments and benefits due pursuant to Section 3(e)).
 

--------------------------------------------------------------------------------


For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following events:
 
(i) Change in Ownership of the Company.  A change in the ownership of the
Company, which is deemed to occur on the date that any one person, or more than
one person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company; or
 
(ii) Change in Effective Control of the Company.  A change in the effective
control of the Company, which is deemed to occur on the date that a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election was not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or
 
(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets, which
is deemed to occur on the date that any Person acquires (either is one
transaction or in multiple transactions over the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.  For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
 
For purposes of the above sections, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.
 
(g) Voluntary Termination when Executive is 65 or Older.  In the event that on
or after his 65th birthday, Executive (i) voluntarily terminates as Executive
Chairman of the Board, and, (ii) if he is then employed by the Company,
voluntarily terminates such employment, then Executive shall receive the same
benefits as if such voluntary termination was a voluntary termination for Good
Reason, which will entitle him to severance benefits under Section 3(e)(i), and,
if applicable, paid and provided as set forth in Section 3(f).
 
4. Death or Total Disability of Executive.
 
(a) Death.  Upon Executive’s death while Executive is an employee or consultant
of the Company, then (i) employment hereunder shall automatically terminate;
(ii) all of Executive’s Company stock options (together with other rights to
purchase or receive Company common stock) and restricted stock (including
restricted stock units and similar awards) shall immediately accelerate vesting
as to 50% of the then unvested amount of such award, and all subsequent vesting
of Executive’s stock options (together with other rights to purchase or receive
Company common stock) and restricted stock (including restricted stock units and
similar awards) shall terminate immediately; and (iii) all payments of
compensation by the Company to Executive hereunder shall immediately terminate
(except as to amounts already earned).
 

--------------------------------------------------------------------------------


(b) Disability.  Upon Executive’s becoming permanently and totally disabled (as
defined in accordance with Code Section 22(e)(3) or its successor provision)
while Executive is an employee of the Company, then employment hereunder shall
automatically terminate and all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned), and all vesting of Executive’s stock options (together with other
rights to purchase or receive Company common stock) and restricted stock
(including restricted stock units and similar awards) shall terminate
immediately.
 
5. Section 409A.  Notwithstanding anything to the contrary in this Agreement, no
Deferred Compensation Separation Benefits (as defined below) shall become
payable under this Agreement until Executive has a “separation from service”
within the meaning of Section 409A.  Further and notwithstanding anything to the
contrary in this Agreement and solely with respect to the timing of the payment
of any severance payments or benefits, if Executive is a “specified employee”
within the meaning of Section 409A at the time of Executive’s termination, other
than a termination due to Executive’s death, then any severance payments payable
to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to Executive on or within the six-month period following
Executive’s termination shall accrue during such six-month period and shall
become payable in a lump sum payment on the date six months and one-day
following the date of Executive’s termination of employment, unless Executive
dies following the termination of his employment, in which case, the Deferred
Compensation Separation Benefits shall be paid to Executive’s estate as soon as
practicable following his death.  All subsequent Deferred Compensation
Separation Benefits, if any, shall be payable in accordance with the payment
schedule applicable to each payment or benefit.  It is the intent of this
Agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder shall be subject to the
additional tax imposed under Section 409A, and any ambiguities herein shall be
interpreted to so comply.  The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions that are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
6. Golden Parachute Excise Tax Full Gross-Up.
 
(a) In the event that the benefits provided for in this Agreement or otherwise
payable to Executive constitute “parachute payments” within the meaning of
Section 280G of the Code and will be subject to the excise tax imposed by
Section 4999 of the Code, then Executive shall receive (i) a payment from the
Company sufficient to pay such excise tax, plus (ii) an additional payment from
the Company sufficient to pay the excise tax and federal and state income and
employment taxes arising from the payments made by the Company to Executive
pursuant to this sentence.  Executive shall receive such payments no later than
the end of calendar year following the calendar year in which Executive remits
the applicable taxes to the relevant tax authorities.
 

--------------------------------------------------------------------------------


(b) Unless the Company and the Executive otherwise agree in writing, the
determination of Executive’s excise tax liability and the amount required to be
paid under this Section 6 shall be made in writing by the Company’s independent
auditors who are primarily used by the Company immediately prior to the Change
of Control (the “Accountants”).  For purposes of making the calculations
required by this Section 6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6.
 
7. Assignment.  This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company.  Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes.  As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive.  Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.
 
8. Notices.  All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one-day after being sent by Federal Express or
a similar commercial overnight service, or (iii) three days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the parties or their successors in interest at the following addresses, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid:
 
If to the Company:                                                      Linear
Technology Corporation
720 Sycamore Drive
Milpitas, CA 95035
Attn: General Counsel
 
If to Executive:                                           Robert H. Swanson,
Jr.
at the last residential address
known by the Company.
 

--------------------------------------------------------------------------------


9. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
 
10. Entire Agreement.  This Agreement, the Confidential Information and
Invention Assignment Agreement previously entered into by and between the
Company and Executive and the indemnification agreement previously entered into
by and between the Company and Executive represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company.
 
11. Dispute Resolution.
 
(a) The parties shall first meet to settle any dispute through good faith
negotiation or non-binding mediation.  If not settled by good faith negotiation
or non-binding mediation between the parties within 30 days from the date one
party requests in writing to meet the other party, then to the extent permitted
by law, any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof shall be finally settled by binding arbitration
to be held in Santa Clara County, California, in accordance with the National
Rules for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”).  The arbitrator may grant injunctions or
other relief in such dispute or controversy.  The decision of the arbitrator
shall be confidential, final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered under a protective order on the
arbitrator’s decision in any court having jurisdiction.  The Company shall pay
all costs of any mediation or arbitration; provided, however, that each party
shall pay its own attorney and advisor fees.
 
(b) The arbitrator shall apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law.  The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law.  Executive hereby expressly consents
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.
 
(c) Executive understands that nothing in Section 11 modifies Executive’s
at-will status.  Either the Company or Executive can terminate the employment
relationship at any time, with or without cause.
 
(d) EXECUTIVE HAS READ AND UNDERSTANDS SECTION 11, WHICH DISCUSSES
ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.
 

--------------------------------------------------------------------------------


12. Covenants Not to Compete and Not to Solicit.
 
(a) Covenant Not to Compete.  In consideration for the benefits Executive is to
receive herein Executive agrees that, until the end of the 12-month period
following the date of his termination of employment with the Company for any
reason or no reason, Executive will not directly engage in (whether as an
employee, consultant, proprietor, partner, director or otherwise), or have any
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages or
participates anywhere in the world in providing goods and services similar to
those provided by the Company upon the date of Executive’s termination of
employment.  Ownership of less than 3% of the outstanding voting stock of a
corporation or other entity will not constitute a violation of this
provision.  The Company agrees not to unreasonably withhold consent from
Executive to engage in any activity that is not competitive with the Company.
 
(b) Covenant Not to Solicit.  In consideration for the benefits Executive is to
receive herein Executive agrees that he will not, at any time during the
12-month period following his termination date, directly or indirectly solicit
any individuals to leave the Company’s employ for any reason or interfere in any
other manner with the employment relationships at the time existing between the
Company and its current or prospective employees.
 
(c) Representations.  The parties intend that the covenants contained in
Section 12(a) and (b) shall be construed as a series of separate covenants, one
for each county, city and state (or analogous entity) and country of the
world.  If, in any judicial proceeding, a court shall refuse to enforce any of
the separate covenants, or any part thereof, then such unenforceable covenant,
or such part thereof, shall be deemed eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants, or portions thereof, to be enforced.
 
(d) Reformation.  In the event that the provisions of this Section 12 should
ever be deemed to exceed the time or geographic limitations, or scope of this
covenant, permitted by applicable law, then such provisions shall be reformed to
the maximum time or geographic limitations, as the case may be, permitted by
applicable laws.
 
(e) Reasonableness of Covenants.  Executive represents that he (i) is familiar
with the covenants not to compete and solicit, and (ii) is fully aware of his
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of these covenants.
 
13. No Oral Modification, Cancellation or Discharge.  This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Company’s
then existing Chief Executive Officer, subject to prior approval of the Board.
 
14. Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.
 
15. Governing Law.  This Agreement shall be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
 
16. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement:
 
LINEAR TECHNOLOGY CORPORATION
 
/s/ Richard M.
Moley                                                                                     Date:
November 5, 2008
Richard M. Moley
Chairman of the Compensation Committee
 
EXECUTIVE
 
/s/ Robert H. Swanson,
Jr.                                                                           Date:
November 5, 2008
Robert H. Swanson, Jr.

 
 
 

--------------------------------------------------------------------------------

 
